COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-374-CV
 
IN RE WENDELL S. MCCALL                                                     RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
 The court has considered relator=s
petition for writ of mandamus.  Because
relator has an adequate remedy by appeal, the court is of the opinion that
relief should be denied.  Accordingly,
relator=s
petition for writ of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: 
DAUPHINOT, J., CAYCE, C.J.; and GARDNER, J.
 
DELIVERED: 
November 6, 2007




    [1]See
Tex. R. App. P. 47.4.